                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,

                      Plaintiff,

       vs.                                      No. 3:20-mj-
 SOLOMON ALEJANDRO STEWARD,

                      Defendant.                             Nov 22 2020



             AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, R. Allen Adair, having been first duly sworn, do hereby depose and state as follows:

1. INTRODUCTION AND AGENT BACKGROUND

1.     I make this affidavit in support of an application for a criminal complaint and arrest

warrant pursuant to Federal Rules of Criminal Procedure 3 and 4. As explained more fully

below, I have probable cause to believe that SOLOMON ALEJANDRO STEWARD has

committed the following federal criminal offenses:

       Count 1: On or about November 20, 2020, within the District of Alaska,
       SOLOMON ALEJANDRO STEWARD knowingly possessed cocaine with
       intent to distribute, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C).

       Count 2: On or about November 20, 2020, within the District of Alaska,
       SOLOMON ALEJANDRO STEWARD possessed firearms in furtherance
       of the drug trafficking crime alleged in Count 1, in violation of 18 U.S.C.
       § 924(c)(1)(A)(i).

2.     The statements in this affidavit are based in part on information provided to me by

other law enforcement officers, police reports, my own investigation of this matter, and my

training and experience. Since this affidavit is being submitted for the limited purpose of




        Case 3:20-mj-00565-MMS Document 1-1 Filed 11/23/20 Page 1 of 7
                                                             Nov 22 2020



establishing probable cause to support a complaint and securing an arrest warrant, I have

not included each and every fact known to me concerning this investigation.

3.     I am a Police Detective employed by the Municipality of Anchorage Police

Department (APD) and am presently a Commissioned Police Officer in the State of Alaska,

assigned as a Task Force Officer to the Bureau of Alcohol, Tobacco, Firearms, and

Explosives, Anchorage Field Office. Between May 2007 and April 2019,I was assigned

to APD’s Vice Unit. My responsibilities within the Vice Unit involved investigations

related to the trafficking of controlled substances.

4.     I have more than twenty-five years of combined law enforcement experience. I was

an explosive and drug detector dog handler with the United States Air Force from June

1991 to August 1996. In August 1996, I was credentialed as a Special Agent with the Air

Force Office of Special Investigations. In August 2004, I left active duty with the military

and was employed with the Anchorage Police Department as an Officer. I retired from the

Air Force Office of Special Investigations in May 2011.

5.     I have graduated from three basic law enforcement academies. The first was the

United States Air Force Police Academy in December 1991. The second was the Air Force

Office of Special Investigations Academy in November 1996 and the third was the APD

Academy in January of 2005; as a result of my training and experience, I am familiar with

the Federal Firearms and Drug laws.

2. FACTS ESTABLISHING PROBABLE CAUSE

6.     On November 20, 2020, Agents and Task Force Officers with the Anchorage- ATF


U.S. v. Steward
3:20-mj-
                                         Page 2 of 7
        Case 3:20-mj-00565-MMS Document 1-1 Filed 11/23/20 Page 2 of 7
                                                            Nov 22 2020




Field Office assisted members of the Anchorage Police Department Community Action

Policing Unit with the execution of a state search warrant (3AN-20-4391SW) at 1323

Chirikof Court, Anchorage, Alaska. Investigation had previously determined this location

to be the residence of SOLOMON ALEJANDRO STEWARD. At the time of the search

warrant, officers also had a state arrest warrant (3AN-20-9006CR) for STEWARD for three

counts of Misconduct Involving Weapons in the Second Degree, Assault in the Third

Degree, Assault in the Fourth Degree, four counts of Misconduct Involving Weapons in

the Fourth Degree, and three counts of Criminal Mischief in the Third Degree which they

intended to serve.

7.     STEWARD’s state charges stem from multiple incidents in October 2020 in which

STEWARD participated in two separate shootings of occupied residential locations

associated with his ex-girlfriend. Fired cartridge casings recovered from each of these

residential locations were presumptively linked through the National Integrated Ballistic

Information Network (NIBIN).       In addition to these shootings, STEWARD has been

charged with physically assaulting an ex-girlfriend and threatening her with a firearm.

8.     On November 20, 2020, STEWARD was also on state pretrial release in a different

felony case (3AN-20-07735CR), supervised by the Alaska Department of Corrections

Pretrial Services office in Anchorage.

9.     On November 20, 2020, investigators established surveillance of STEWARD’s

residence.   STEWARD’s bedroom is located on the upper southwest corner of the

residence. During this surveillance, investigators observed STEWARD frequently peering


U.S. v. Steward
3:20-mj-
                                         Page 3 of 7
        Case 3:20-mj-00565-MMS Document 1-1 Filed 11/23/20 Page 3 of 7
                                                                           Nov 22 2020

through the closed blinds of his bedroom window and looking upp and down
                                                                    dow the street on

multiple occasions. During the surveillance, STEWARD’s pretrial services officer

contacted him by telephone and instructed him to report to the Anchorage pretrial services

office. Following this call, STEWARD departed and returned to his room on at least four

separate occasions. When STEWARD did not comply with his reporting instructions, he

was once again contacted by his pretrial services officer. STEWARD told the officer that

he did not have transportation and the supervising officers could meet him at his residence.

STEWARD was led to believe there was an issue with his electronic monitoring equipment

that needed to be addressed. After the second call from pretrial services, STEWARD

departed and returned to his room several more times. STEWARD’s demeanor appeared

frantic as he was observed looking through the blinds from his bedroom.

10.    At approximately 1700 hours, investigators knocked on the front door of

STEWARD’s residence.        At this time, ATF Special Agent Aaron Ybarra observed

STEWARD walking down the stairs inside the residence. It appeared to SA Ybarra that

STEWARD was walking down the stairs to answer the door, however, STEWARD quickly

walked back up the stairs to his bedroom.    SA Ybarra then observed STEWARD spend

several minutes moving in and out of his bedroom to various locations throughout the

house. STEWARD walked from his bedroom towards the living room/kitchen area. On

one occasion after walking out of his bedroom, STEWARD remained out of view on the

second floor for a short period of time before walking down the stairs again. Eventually,

STEWARD responded to the front door, where he was taken into custody and arrested on


U.S. v. Steward
3:20-mj-
                                        Page 4 of 7
        Case 3:20-mj-00565-MMS Document 1-1 Filed 11/23/20 Page 4 of 7
                                                                          Nov 22 2020


                                                                 id
the state charges. An additional 4 adults were located in the residence at the time of

STEWARD’s arrest.

11.    Following STEWARD’s arrest, agents assisted APD officers with the execution of

the state search warrant. As previously mentioned, STEWARD was observed during

surveillance walking from his bedroom to the east portion of the residence towards the

living room and kitchen. While searching the living room and kitchen area investigators

recovered two firearms hidden behind books on a bookshelf:

       x Glock 19 GEN4 9mm pistol, serial number: ADCX347

       x Glock 17 GEN4 9mm pistol, serial number: G132243

The Glock 19 GEN4 pistol was reported stolen. Both firearms were loaded with a round

in the chamber. One of the firearms had an extended magazine.

12.    As previously mentioned, STEWARD was also observed walking from his bedroom

and remaining out of view on the second floor for a short period of time before reappearing

and walking down the stairs. While searching a room adjacent to STEWARD’s bedroom,

investigators recovered a blue bag from the attic access in the closet. A search of this bag

resulted in the recovery of the following items:

       x Approximately 81.6 grams of a substance that appeared to be cocaine

          hydrochloride

       x Approximately 10.8 grams of unknown blue pills/tablets

       x Social security card for SOLOMON ALEJANDRO STEWARD

       x Birth certificate for SOLOMON ALEJANDRO STEWARD

U.S. v. Steward
3:20-mj-
                                        Page 5 of 7
        Case 3:20-mj-00565-MMS Document 1-1 Filed 11/23/20 Page 5 of 7
                                                                              Nov 22 2020



This room appeared to be used as a movie or gaming room.

13.    SA Ybarra weighed the substances recovered from STEWARD’s residence and

determined that the suspected cocaine hydrochloride weighed approximately 81.6 grams.

A field-test conducted in the presence of SA Ybarra was presumptive positive for cocaine

hydrochloride.

14.    From my training and experience investigating narcotics trafficking, I know that this

quantity of cocaine hydrochloride and the manner in which it was packaged is consistent

with further distribution and is inconsistent with personal consumption.

15.    Based on my training and experience investigating narcotics trafficking, I know that

individuals involved in the sale and distribution of illegal controlled substances often own,

possess and/or use firearms as a means of facilitating their illegal drug activities. These

firearms are often used to protect and secure a drug trafficker’s narcotics supply and/or

cash proceeds acquired from the sale and distribution of illegal controlled substances from

theft by other criminals. Drug traffickers also possess firearms as a means of enforcing

drug transactions, i.e., as a means of ensuring payment for the drugs they are selling. Thus,

the possession of the firearms described in paragraph 11 would have furthered the drug

trafficking offense alleged in this complaint.

3. Conclusion

16.    I have probable cause to believe that STEWARD has committed the offenses

described in the complaint. Accordingly, I ask the court to issue a warrant for STEWARD’s

arrest in accordance with Federal Rule of Criminal Procedure 4(a).


U.S. v. Steward
3:20-mj-
                                        Page 6 of 7
        Case 3:20-mj-00565-MMS Document 1-1 Filed 11/23/20 Page 6 of 7
                                                                     Nov 22 2020




RESPECTFULLY SUBMITTED,


                                   R. Allen Adair
                                   Task Force Office, Bureau of Alcohol,
                                   Tobacco, Firearms, and Explosives

  SUBSCRIBED TELEPHONICALLY
AND SWORN DIGITALLYTO before me on November 22, 2020




                                   UNITED
                                        D ST
                                          STATES
                                           TATES MA
                                                 MAGISTRATE
                                                  AGISTR
                                                       RATE JJUDGE
                                                              UDGE




U.S. v. Steward
3:20-mj-
                                 Page 7 of 7
       Case 3:20-mj-00565-MMS Document 1-1 Filed 11/23/20 Page 7 of 7
